AusTxNII.TE=R


                      November 12, 199

Honorable Raymond W. Vowel1            Opinion No, ww-318
Acting Executive Director
Texas State Hospltals and              Re: Interpretation of the In-
   Special Schools                         ter-agency Cooperation Act
au&in, Texas                               with respect to a contract
                                           between State Agencies con-
Dear MP. Vowell:                           cerning leasing of houses.
         You have requested an opinion from this office concern-
ing the following question:
                Is the Legion Branch of the San Antonio
         State Tuberculosis Hospital authorized under
         Article 4413 (x2), V.C.S. to enter Into a
         contract with the Kerrville State Home for the
         leasing of two houses for the Clinical Direct-
         or and Business Manager employed by the Legion
         Tuberculosis Hospital?
         Your opinion request deals with the problem of the
authority of one State Agency to enter into a contract with
another State Agency as authorized by Article 4413 (32),
Vernon's Civil Statutes.
         Section 3 of the Act provides In part as follows:
                *Any State agency may enter into and
         perform a written agreement or contract with
         other agencies OS the State for furnishing
         necessary and authorized special OP technical
         services, including the services of employees,
         the services of materials, or the services of
         equipment. . . ."
         On August 31, 1955, a contract was entered into between
the Kerrville State Home and the Legion Branch of the San Antonio
State Tuberculosis Hospital and subsequently approved by the
Board of Control whereby the Kerrville State Home proposed to
lease to the Le ion Branch of the San Antonio State Tuberculosis
Hospital two (2B houses for the sum of $125.00 each per month.
         The Comptroller of Public Accounts refused to honor the
vouchers for payment of the house rent on grounds that this type
Honorable Raymond W. Vowell, page 2.   (W-318 1


of expense was not covered by the Inter-agency Bill.
         The Appropriation Bill for the Legion Branch Tubercu-
losis Hospital for 1955 did not provide that the Clinical Direct-
OP and Business Manager be furnished a house and utilities so,
therefore, the Comptroller was correct in disallowing voucher
for the payment of rent of the two houses.
         The 55th Legislature, Regular Session, 1957, appro-
priated to the Legion Dranch Tuberculosis Hospital funds for the
employment of a Clinical Director and a Business Pianagerand that
appropriation further provided that the Clinical Director and
Business Manager be furnished with a house and utilities. In
view of the Appropriation Bill passed by the 55th Legislature,
it is clear that the Legislature intended that the Clinical
Director and Business Manager be furnished a house and utilities.
         The purpose of the Inter-agency Cooperation Act, as set
out above, was to allow the different State agencies to enter
into contracts with each other so that the several agencies
could contract with each other for special or technical services,
including the zrvlces of employees, the services of materials,
or the services of equipment. The language in the Inter-agency
Cooperation Act is broad enough to include the leasing of houses
by one State agency to another State agency. The Legislature,
in its Appropriation Bill, provided that certain class of per-
sonnel be given houses with utilities and since there were no
houses on the Legion's ground, then the Legion Branch Tubercu-
losis Hospital can contract with another State agency to pro-
vide houses for certain employees.
         Therefore, it is the opinion of this office that a
contract entered into by the Kerrville State Home and the
Legion Branch Tuberculosis Hospital for the leasing of two
houses is such a contract that can be entered into by two
State agencies as authorized by Article 4413 (32), Vernon's
Civil Statutes.


                          SUMMARY

                A State Agency, under the stated facts,
                can contract with another for the leas-
                ing of houses for its personnel where
Honorable Raymond W. Vowell, page 3.   (WW-318)e


                the Legislature provides that cer-
                tain personnel be furnished a house
                and utilities,
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas




LS:wain:zt                          Assistant

APPROVED:
OPINION COMMITTEE
Gee. P. Blackburn, Chairman
Nary K. Wall
B. H. Timmins, Jr.
John Webster
Galloway Calhoun, Jr.
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum